TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 14, 2017



                                       NO. 03-17-00048-CV


                                    A. W. and R. R., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the trial court’s order terminating appellants’ parental rights signed on

January 12, 2017. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the order. Therefore, the Court affirms the trial court’s order

terminating appellants’ parental rights. Because appellants are indigent and unable to pay costs,

no adjudication of costs is made.